             Case 1:20-mc-00174-CM Document 1 Filed 03/27/20 Page 1 of 3                           I
                                                                                                   H


                                                                           20MC174
                                                               District Judge Colleen McMahon
                                                                                                   I
SOUTHERN DISTRICT OF NEW YORI(

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                                                   I
                                                                          Ml0-468

THIS MATTER RELATES TO: Signatures and the                          STANDING ORDER
Form ofConsents and Waivers in Criminal Cases


       On March 13, 2020, the President of the United States declared that the Coronavirus

Disease 2019 ("COVID-19") outbreak constitutes a national emergency under the National

Emergencies Act, 50 U.S.C. §§ 1601 el seq.

       On that same date, the United States District Court for the Southern District of New York

issued a Standing Order concerning restrictions on entry to the courthouse. In that Order, the

Court noted that the Centers for Disease Control had advised people to take precautions in light

of the COVID-19 outbreak and that the best way to prevent illness is to avoid being exposed to

the virus. On March 16, 2020, the Court issued a Revised Standing Order further restricting

access to the United States courthouses in Manhattan, White Plains, and Poughkeepsie to certain

categories of people.
                                                                                                   i

       Moreover, on March 20, 2020, Governor Andrew Cuomo issued an executive order,               I
                                                                                                   I
effective March 22, 2020, that, among other things, requires nonessential workers to stay home,

bans nonessential gatherings of any size, requires people in public to remain six feet away from

others, and encourages individuals to limit use of public transportation to when absolutely        I
necessary.

       As oftoday's date, there have been over 30,000 confirmed cases ofCOVID-19 in New
                                                                                                   I
York City alone, and estimates suggest that the number ofcases may be many times greater. The

current public health crisis has caused, is causing, and is expected to continue to cause

extraordinary disruption tlu-oughout this District, including, but not limited to the temporary
                                                                                                   I
                                                                                                   I
                                                                                                   f


                                                                                                   I
           Case 1:20-mc-00174-CM Document 1 Filed 03/27/20 Page 2 of 3



closure of offices; the imposition of travel restrictions and discouragement of the use of mass

transportation; the dislocation of many residents; and disruptions and delays in the use of the

mails. Cases of COVID have been diagnosed among members of the staff of this Court and/or

members of their immediate families, which has required the closure of certain operations and

made it impossible for members of the court staff to appear for work. Moreover, diagnosed cases

of COVID-19 in the population of the Metropolitan Correction Center and the Metropolitan

Detention Center have caused, and are likely to cause, restrictions on the movement of

defendants to and from comi. These and other considerations are leading judges in this District to

conduct proceedings remotely, by videoconference or other means, with defense counsel and

defendants sometimes in separate locations. Effective Monday, March 30, 2020, courthouse

operations are being further curtailed to reflect increasing levels of risk and the loss of staff.

        Some Federal Rules of Criminal Procedure, such as Rules 10(b)(2), 15(c)(l)(A), 20(a)(l),

23(a)(l), 32(e), 43(b)(2), allow for consent or waiver of certain rights by a defendant, but require

that such consent or waiver be in writing. More broadly, various documents, including but not

limited to financial affidavits and appearance bonds/orders for release, call for the signatures of

defendants, counsel, and/or judges. The current circumstances are likely to make it

impracticable, if not impossible, to obtain actual signatures in a timely and safe manner.

       For these reasons, IT IS ORDERED THAT, where a judge finds that obtaining an actual

signature is impracticable or imprudent in light of the public health situation relating to COVID-

19, any document may be signed electronically.

       IT IS FURTHER ORDERED that, where a defendant's signature is called for, either

defense counsel or the presiding judge may sign on the defendant's behalf if the defendant, after

an opportunity to consult with counsel, consents.



                                                   2
           Case 1:20-mc-00174-CM Document 1 Filed 03/27/20 Page 3 of 3



       IT IS FURTHER ORDERED THAT, for the avoidance of doubt, where consent or

waiver is not explicitly required to be in writing by the Federal Rules of Criminal Procedure or

other applicable law, such consent or waiver may be obtained in whatever form is most

practicable under the circumstances, so long as the defendant's consent or waiver is clearly

reflected in the record.

SO ORDERED.

 Dated:    March 27, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
